Citation Nr: 1030437	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-48 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,  
the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that, although the appellant requested a BVA 
hearing in his substantive appeal (VA Form 9), he specifically 
withdrew his request in a March 2010 letter, signed by him.  
There are no other outstanding hearing requests of record.

The appellant submitted additional medical evidence after the 
statement of the case was issued, and did not include a waiver of 
initial RO consideration.  However, the Board has reviewed the 
evidence and finds that it does not pertain to the pivotal matter 
of whether he had qualifying service.  Therefore, the Board finds 
that a remand is not required for initial RO consideration of 
this evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not eligible for the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. 
§ 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund." American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
Feb. 17, 2009). Payments for eligible persons will be either in 
the amount of $9,000 for non-United States citizens, or $15,000 
for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service . . ." However, nothing in the act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (d) provides that an eligible person is any 
person who --(1) served--

(A) before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces 
of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable.

In this case, the appellant does not contend that he served in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, or in the Philippine Scouts.  He 
contends that he served in the United States Armed Forces in the 
Far East (USAFFE) and the recognized guerillas.  

In April 1995, pursuant to a prior claim for benefits, the NPRC 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Further, he has not submitted a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1), nor has 
he indicated that such documentation exists.  

Moreover, the Certifications from the Office of Adjutant General 
and Philippines Military Service Board, submitted by the 
appellant, fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate United States service department, 
but rather documents from the Philippine government.  

As such, those documents may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

In sum, the appellant does not contend that he was a member of 
the organized military forces of the Government of the 
Commonwealth of the Philippines or the Philippine Scouts.  The 
NPRC has certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This verification is binding on VA such that VA has no authority 
to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 
530, 532 (1992).  

The proper course for any claimant, who believes there is a 
reason to dispute the report of the service department or the 
content of military records is to pursue such disagreement with 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  

Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.  This department 
is bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no 
qualifying service.  He therefore does meet the basic eligibility 
criteria for establishing entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009)) redefined VA's duty to assist claimants in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  

This is such a case.  As discussed, resolution of the claim is 
wholly dependent on interpretation of the applicable laws and 
regulations pertaining to basic eligibility for VA benefits.  The 
VCAA is therefore inapplicable and need not be considered in this 
case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Eligibility for the one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


